MANDATE

                                  Court of Appeals
                             First District of Texas
                                   NO. 01-15-00162-CV

                             ANTHONY J. CANN Appellant

                                             V.

                          HOMETOWN BANK, N.A., Appellee

                Appeal from the 212th District Court of Galveston County.
                               (Tr. Ct. No. 14-CV-0668).

TO THE 212TH DISTRICT COURT OF GALVESTON COUNTY, GREETINGS:

         Before this Court, on the 29th day of September 2015, the cause upon appeal to
revise or to reverse your judgment was determined. This Court made its order in these
words:
                      This case is an appeal from the order signed by the trial court
               on November 21, 2014. After due consideration, the Court grants
               the appellant’s motion to dismiss the appeal. Accordingly, the Court
               dismisses the appeal.

                      The Court orders that costs be taxed against the appellant.

                     The Court orders that this decision be certified below for
               observance.

               Judgment rendered September 29, 2015.

               Per curiam opinion delivered by panel consisting of Justices Jennings,
               Higley, and Brown.
       WHEREFORE, WE COMMAND YOU to observe the order of our said Court in
this behalf and in all things to have it duly recognized, obeyed, and executed.




December 4, 2015
Date                                               CHRISTOPHER A. PRINE
                                                   CLERK OF THE COURT